11-4569-cv
     Meimaris v. Braich


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

             At a stated term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     17th day of December, two thousand thirteen.

     PRESENT:
                 ROSEMARY S. POOLER,
                 BARRINGTON D. PARKER,
                 RICHARD C. WESLEY,
                       Circuit Judges.
     _____________________________________

     Alkistis G. Meimaris,

                             Plaintiff-Appellee,
                      v.                                                  11-4569-cv

     Erwin S. Braich, individually and as Trustee of the
     Peregrine Trust,

                             Defendant-Appellant,

     Braich Family Holding, LLC, et al.,

                       Defendants.
     _____________________________________

     Appearing for Plaintiff-Appellee:              Alkistis G. Meimaris, pro se, Fort Lee, N.J.

     Appearing for Defendant-Appellant:             Erwin S. Braich, Abbotsford, BC, Canada.
        Appeal from an amended judgment of the United States District Court for the Southern
District of New York (Preska, C.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the amended judgment of the district court is AFFIRMED.

       Erwin S. Braich, proceeding pro se, appeals the district court’s amended judgment in
favor of Alkistis G. Meimaris, who challenged the breach of her employment agreement. As
Braich is appearing pro se, he cannot represent any other party on appeal, and, is therefore
deemed the only appellant in this appeal. See Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010) (a
person who is not admitted to practice law may not represent anyone other than himself).
Meimaris attempts to challenge the denial of her request for attorney’s fees in the district court
and also seeks attorney’s fees in this Court. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        Braich principally raises two arguments on appeal. First, Braich challenges the district
court’s decision to preside over the arbitration below. Second, Braich challenges the district
court’s determination that Braich, a non-signatory to the employment agreement, could be bound
by the agreement. Though Braich had ample opportunity to advance either of these objections
before the district court, he did not, and now raises them for the first time on appeal. As such, we
dismiss his arguments as waived. See Allianz Ins. Co. v. Lerner, 416 F.3d 109, 114 (2d Cir.
2005) (“It is a well-established general rule that an appellate court will not consider an issue
raised for the first time on appeal.” (internal quotation marks and alteration omitted)).

         For her part, Meimaris seeks attorney’s fees for proceedings in this Court, and challenges
the district court’s denial of attorney’s fees below. As an initial matter, Meimaris’s claim with
respect to the denial of attorney’s fees below is not properly before us because Meimaris failed
to file a notice of appeal from that ruling, and it must therefore be dismissed. See Jenkins v. City
of N.Y., 478 F.3d 76, 86 n.6 (2d Cir. 2007). We further determine that there are insufficient
grounds on which to grant Meimaris’s request for attorney’s fees in this Court.

       We have considered Braich’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the district court’s amended judgment. It is further ordered that
Meimaris’s request for attorney’s fees in this Court is DENIED, and her challenge of the district
court denial of attorney’s fees is DISMISSED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2